DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Patent 5,202,262) in view of Mitsuo (US PG Publication 2007/0160362).

	Regarding Claim 1, Pena (US Patent 5,202,262) discloses a camera mount system (mount for use on a telescope in combination with a rifle, camera attached on top of mount, Abstract), comprising:
	a housing (L-shaped hollow housing 12, Fig. 3) that comprises a beam splitter (beam splitter 16, Fig. 3), first (first mirror 18a, Fig. 3) and second mirrors (second mirror 18b, Fig. 3), and a sensor (film 32 of camera 30, Fig. 3), wherein the camera mount system is operable to:
	receive an input optical signal from a first direction (image of the target received through the telescope, Column 3 lines 50-60;
	split the input optical signal using the beam splitter (split prism 16, Column 3 lines 65-end) such that a first portion of the input optical signal is communicated out of the camera mount system in a second direction (eyepiece 12C aligned with eyepiece 20A of the telescope for viewing the image through the telescope, Fig. 1, Column 3 lines 60-end) and a second portion of the input optical signal is reflected (reflecting the image of the target received through the telescope, Column 3 line 65 – Column 4 line 5);
	reflect the reflected signal using the first mirror (first surface mirror 18a receives the image from the prism 16 and reflects it, Column 4 lines 1-15);
	reflect the reflected signal in a using the second mirror (second surface mirror 18b receives the image from the first mirror 18a and reflects it, Column 4 lines 5-15);
	and receive the signal reflected by the second mirror in the sensor (camera 30 receives the image from mirror 18B, Column 4 lines 39-50).
	Pena does not disclose, but Mitsuo (US PG Publication 2007/0160362) teaches
reflected lateral to the first direction (light L from splitter 102 is reflected to the right to become light L’, Fig. 13);
reflect the reflected signal vertically (light L’ is reflected upward by mirror 1051, Fig. 13);
reflect the vertically reflected signal in a second lateral direction (upward light L’’ is reflected to the left by mirror 1052, Fig. 13);
One of ordinary skill in the art before the application was filed would have been motivated to modify the viewfinder/sensor system of Pena using the techniques of Mitsuo because Mitsuo teaches that the light flux required for acquiring the subject image data can be reduced, and the camera can be miniaturized. When the small image sensor is used, power consumption can advantageously be suppressed [0219]. 

	Regarding Claim 2, Pena (US Patent 5,202,262) discloses the camera mount system according to claim 1.
Pena does not disclose, but Mitsuo (US PG Publication 2007/0160362) teaches wherein the sensor comprises a visible light sensor (visible light to the image forming system [0113]).
One of ordinary skill in the art before the application was filed would have been motivated to modify the viewfinder/sensor system of Pena using the techniques of Mitsuo because Mitsuo teaches that the light flux required for acquiring the subject image data can be reduced, and the camera can be miniaturized. When the small image sensor is used, power consumption can advantageously be suppressed [0219]. 

	Regarding Claim 3, Pena (US Patent 5,202,262) discloses the camera mount system according to claim 1. 
Pena does not disclose, but Mitsuo (US PG Publication 2007/0160362) teaches wherein the sensor comprises an infrared sensor (infrared light to the photometry sensor [0135]).
One of ordinary skill in the art before the application was filed would have been motivated to modify the viewfinder/sensor system of Pena using the techniques of Mitsuo because Mitsuo teaches that the light flux required for acquiring the subject image data can be reduced, and the camera can be miniaturized. When the small image sensor is used, power consumption can advantageously be suppressed [0219]. 

	Regarding Claim 4, Pena (US Patent 5,202,262) discloses the camera mount system according to claim 1, wherein the housing comprises an eyepiece through which the first portion of the optical signal is transmitted (vertically extending portion 12B has an eye piece 12C at its lower end aligned with the eyepiece 20A of the telescope and fits thereon for viewing the image received through the telescope, Column 3 lines 55-end).

	Regarding Claim 5, Pena (US Patent 5,202,262) discloses the camera mount system according to claim 4, wherein the input optical signal is received from a host optical device coupled to the housing (camera mount 10 secured to telescope 20, Column 3 lines 55-end).

	Regarding Claim 9, Pena (US Patent 5,202,262) discloses the camera mount system according to claim 5, wherein the host optical device comprises a scope mounted on a weapon (rifle-mounted telescope 20, Column 3 lines 50-60).

	Regarding Claim 10, Pena (US Patent 5,202,262) discloses the camera mount system according to claim 1.
Pena does not disclose, but Mitsuo (US PG Publication 2007/0160362) teaches wherein one or more lenses is between the first and second mirrors and/or one or more lenses is between the second mirror and the sensor (lens system 107 between mirror 1052 and sensor 108, Fig. 13).
One of ordinary skill in the art before the application was filed would have been motivated to modify the viewfinder/sensor system of Pena using the techniques of Mitsuo because Mitsuo teaches that the light flux required for acquiring the subject image data can be reduced, and the camera can be miniaturized. When the small image sensor is used, power consumption can advantageously be suppressed [0219]. 

	Regarding Claim 11, Claim 11 is rejected on the grounds provided in Claim 1.
	Regarding Claim 12, Claim 12 is rejected on the grounds provided in Claim 2.
	Regarding Claim 13, Claim 13 is rejected on the grounds provided in Claim 3.
	Regarding Claim 14, Claim 14 is rejected on the grounds provided in Claim 4.
	Regarding Claim 15, Claim 15 is rejected on the grounds provided in Claim 5.
	Regarding Claim 19, Claim 19 is rejected on the grounds provided in Claim 9.

	Regarding Claim 20, Pena (US Patent 5,202,262) discloses a housing (camera mount 10, Fig. 3) coupled to a host optical device (attached to scope 20, Figs. 1, 2).
	The remainder of Claim 20 is rejected on the grounds provided in Claim 1.


Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Patent 5,202,262) in view of Mitsuo (US PG Publication 2007/0160362) and Adamou (GB 2548836).

	Regarding Claim 6, Pena (US Patent 5,202,262) discloses the camera mount system according to claim 5.
Pena does not disclose, but Adamou (GB 2548836) teaches wherein a distance from the eyepiece of the housing and an eyepiece of the host optical device is less than 2 inches (the size of the housing is 70mm or less, Pp. 5 lines 4-10, i.e., housing 10 having extension tube 15 that attaches to scope S, Pp. 7 lines 25-30 ).
One of ordinary skill in the art before the application was filed would have been motivated to construct the mount of Pena to be 70mm or less because Adamou teaches that the small size matches the eye relief distance of the scope and prevents recoil damage to the shooter (Pp. 8).

	Regarding Claim 16, Claim 16 is rejected on the grounds provided in Claim 6.


Claim(s) 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Patent 5,202,262) in view of Mitsuo (US PG Publication 2007/0160362) and Adamou (GB 2548836).

	Regarding Claim 7, Pena (US Patent 5,202,262) discloses the camera mount system according to claim 5.
Pena does not disclose, but Fashant (US PG Publication 2003/0218742) teaches wherein a distance along an optical path from an eye of a user to the eyepiece of the host optical device is the same as a distance along an optical path from the eyepiece of the host optical device to the sensor (the same length as an optical path from a user's eye to an object being magnified and from CCD camera 18 to the object being magnified [0016]).
	One of ordinary skill in the art before the application was filed would have been motivated to design the optical path length of the image captured by the sensor to be the same as the optical path length of the image viewed by the user, as taught by Fashant, because this would result in the image captured by the sensor being identical to the image seen by the user, enabling an exact recollection of the user’s perspective during shooting. 

	Regarding Claim 8, Pena (US Patent 5,202,262) discloses the camera mount system according to claim 7.
Pena does not disclose, but Fashant (US PG Publication 2003/0218742) teaches wherein the distance along the optical path from the eyepiece of the host optical device to the sensor corresponds to a focal length of the eyepiece of the host optical device (in-focus [0027]; i.e., the sensor is on the focal point, which is at the focal length from the optic).
	One of ordinary skill in the art before the application was filed would have been motivated to place the camera of Pena at an in-focus position, as taught by Fashant, because this results in a sharp and clear image being captured by the camera. 

	Regarding Claim 17, Claim 17 is rejected on the grounds provided in Claim 7.
	Regarding Claim 18, Claim 18 is rejected on the grounds provided in Claim 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160047626 A1
US 20220264058 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485